Citation Nr: 9920309	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-10 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from April 1984 to 
February 1992.

Four issues, including the issue currently before the Board 
of Veterans' Appeals (Board), were previously before the 
Board in June 1996, and were remanded for additional 
development.  The case was returned to the Board for further 
appellate consideration, and in March 1998, 3 issues were 
denied, and the Achilles tendinitis issue was remanded in 
light of reported unspecified surgery on the veteran's left 
foot.  The case has again been returned to the Board for 
further appellate consideration.  

The veteran failed to appear for a Travel Board hearing in 
August 1995.  Good cause was not provided, and no request to 
reschedule can be found in file.  38 C.F.R. § 20.704(d) 
(1998).


FINDING OF FACT

The service-connected bilateral Achilles tendonitis is 
principally manifested by subjective complaints of 
tenderness, pain, discomfort and swelling in the Achilles 
tendon area, with no limitation of motion of the ankle or 
foot, atrophy, gait disturbance, or other objective evidence 
of functional impairment.


CONCLUSION OF LAW

An increased evaluation for bilateral Achilles tendonitis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71 Diagnostic Code 5024 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Bilateral week foot, character by atrophy of the musculature, 
disturbed circulation, and weakness, is rated on the 
underlying condition, with a minimum 10 percent evaluation.  
38 C.F.R. § 4.71 Diagnostic Code 5277 (1998).

Diagnostic Code 5024 (tenosynovitis) is rated on the basis of 
limitation of motion.  38 C.F.R. § 4.71 (1998).

Limitation of motion of the ankle, marked, warrants a 20 
percent evaluation.  When the limitation of motion is 
moderate, a 10 percent evaluation is assigned.  38 C.F.R. 
§ 4.71 Diagnostic Code 5271 (1998).

Foot injuries, severe, warrant a 30 percent evaluation.  When 
moderately severe, a 20 percent ratings assigned.  When 
moderate, a 10 percent rating is granted.  38 C.F.R. § 4.71 
Diagnostic Code 5284 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (1998).

The diagnostic code numbers appearing opposite the listed 
ratable disabilities are arbitrary numbers for the purpose of 
showing the basis of the evaluation assigned and for 
statistical analysis in the Department of Veterans Affairs, 
and as will be observed, extend from 5000 to a possible 9999.  
Great care will be exercised in the selection of the 
applicable code number and in its citation on the rating 
sheet. No other numbers than these listed or hereafter 
furnished are to be employed for rating purposes, with an 
exception as described in this section, as to unlisted 
conditions.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" as follows: The 
first 2 digits will be selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved; the last 2 digits will be "99" for all 
unlisted conditions.  This procedure will facilitate a close 
check of new and unlisted conditions, rated by analogy.  In 
the selection of code numbers, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
Thus, rheumatoid (atrophic) arthritis rated as ankylosis of 
the lumbar spine should be coded "5002-5289."  In this way, 
the exact source of each rating can be easily identified. In 
the citation of disabilities on rating sheets, the diagnostic 
terminology will be that of the medical examiner, with no 
attempt to translate the terms into schedule nomenclature.  
Residuals of diseases or therapeutic procedures will not be 
cited without reference to the basic disease.  38 C.F.R. 
§ 4.27 (1998)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998)

With any form of arthritis painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be careful noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing an, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).


Factual Background

Service medical records show treatment for bilateral Achilles 
tendonitis for many years.  

The veteran applied for Vocational Rehabilitation in January 
1992.  A rating action in February 1992, for Vocational 
Rehabilitation purposes, showed service connection for 3 
separate disabilities, including bilateral Achilles 
tendonitis.  The disabilities were collectively rated 20 
percent or more disabling to qualify the veteran for the 
benefit requested.  

Following the veteran's March 1992 claim for disability 
benefits, he was provided VA examination in May 1992.  On 
that examination his complaints included chronic pain in the 
Achilles tendons.  It was noted that on one occasion he had 
steroid injection in both Achilles tendons.  There was pain 
with minimal touch to the area, and Achilles reflexes were 
not tested.  Motor and sensory examinations were entirely 
normal.  No actual swelling or erythema was found range of 
motion of the ankle was normal.  He was 6 feet 2 inches in 
height and weighed 187 pounds.  The pertinent diagnosis was 
chronic Achilles tendinitis, with pain, range of motion 
normal.  

By rating action in October 1992, in addition to other 
determinations, service connection was established for 
bilateral Achilles tendonitis, rated 10 percent, Diagnostic 
Codes 5099-5277.

The veteran, in his October 1993 notice of disagreement (NOD) 
requested that the RO secure records from private treating 
physicians.  

In October 1993 the veteran secured private evaluation of his 
back.  On that examination he could heel and toe walk 
satisfactorily, ankle invertor and evertor strength was 
normal, and DTR's (deep tendon reflexes) were 2 plus "at 
knee and ankle jerk level bilaterally."  It was noted that 
there was "some tenderness in the Achilles tendon with 
testing of the ankle jerk more on the left than the right."  
Some hallux rigidus on the right was noted.  There was no 
atrophy of the lower extremities.  Electrodiagnostic studies 
showed no peripheral neuropathy.  His weight was reported as 
170 pounds.

The veteran, in his March 1994 substantive appeal, reported 
limitation of his activities due to various disabilities, 
including Achilles tendonitis.  He also reported increasing 
weight and pain.  

Following the June 1996 remand, the veteran was provided VA 
examination in November 1996.  At that time his heel problems 
in service were briefly recounted.  His complaints included 
tenderness in both heels.  He weighed 175 pounds.  Physical 
examination showed a normal gait, no atrophy of the lower 
extremities was visible, and he could easily walk on heels 
and toes.  He did report tenderness to heel cord (Achilles) 
compression.  There was no heel pain to calcaneal 
compression.  Ankle motion was unrestricted and ankle jerks 
were 2 plus/4 plus, right and left.  Strong ankle 
dorsiflexors and plantar flexors were shown.  The diagnosis 
was status post chronic heel pain, with reported Achilles 
tendonitis while in the service.  The examiner found no 
disuse or functional impairment due to pain.  

In the veteran's file is a copy of a form from J. Parmelee. 
D. P. M., apparently dated in July 1997.  This record notes 
that a L. S. was 5 weeks post-surgery, left foot.

Following the March 1998 remand, the veteran was provided VA 
neurological examination in April 1998.  A series of 2 
steroid injections into the Achilles tendons in 1990 was 
reported, with no significant relief.  It was noted that his 
pain pattern was not significant at rest; however, stiffness 
and pain occasionally on awakening but in particular with 
walking, jogging, or standing greater that 30 minutes was 
reported.  Hard contact to the Achilles tendon could also 
produce symptoms.  The pain was reduced with 15 minutes of 
ice, and oral ibuprofen, rest and or a sauna.  The veteran 
was working full time as a guidance counselor at a local high 
school.  On physical examination deep tendon reflexes were 2 
plus at the ankles there was no atrophy of the legs and 
strength was normal.  The veteran was able to stand and walk 
normally, tandem gait was normal, and he was able to walk on 
his heels, tiptoes, and lateral aspects of his feet.  The 
Achilles tendon was not red or warm.  Tenderness in the 
distal most aspect of the tendon, prior to bone of the feet 
was noted.  The assessment was reported pain in bilateral 
Achilles tendons with subsequent limitation on activities.  
Neurologic examination was entirely normal and without 
evidence for central nervous system abnormality.  A diagnosis 
of Achilles tendinitis was applied.  There was no neurologic 
process contributing to the diagnosis.  

In May 1998 the veteran was again examined, and a brief 
history of the Achilles tendonitis was given.  His problem 
was said to flare up approximately 7 or 8 times per month.  
Associated with the reported swelling in the Achilles tendon 
was swelling of the right knee.  Physical examination showed 
the Achilles tendons to have mild to moderate tenderness.  
There was no swelling.  The ankles moved actively and 
passively through full range of motion, and there was no pain 
on this motion.  No weakness or numbness was found.  The 
pertinent assessment was chronic bilateral Achilles 
tendinitis.  In regard to foot disorder related to the 
service-connected Achilles tendinitis, the veteran stated 
that he did not have any foot disorders.

A rating action in February 1997 changed the Diagnostic Code 
for the Achilles tendonitis to 5024.




Analysis

The veteran reports Achilles tendon pain, swelling and 
interference with activities, limiting his ability to perform 
certain functions.  Examinations show subjective complaints 
of tenderness in the Achilles tendon area, with no limitation 
of motion of the ankle or foot, swelling, redness or warmth.  
The veteran's gait is normal, he can heel and toe walk, deep 
tendon reflexes are 2 plus and active, and no examiner has 
found atrophy indicating disuse, loss of lower extremity 
strength, neurological dysfunction, or foot disability 
related to the Achilles tendon disorder.  

However the bilateral Achilles tendonitis is evaluated, i.e., 
the Diagnostic Code used for evaluation of disability, the 
veteran does not have weakness, limitation of motion, 
atrophy, disturbed circulation, or objective evidence of 
functional impairment due to the reported tendonitis.  His 
subjective complaints of pain and tenderness are adequately 
compensated by the current 10 percent evaluation.  The Board 
notes that residuals of foot injuries require moderate 
impairment for a 10 percent rating.  Given the above 
fundamental facts, the benefit of the doubt doctrine is not 
for application because the overwhelming weight of the 
evidence is against the claim.

The Board notes that although the premise for the March 1998 
remand was based in part on a medical document for another 
veteran, there has been no prejudice to the appellant, and in 
fact he was provided additional opportunity to submit 
supporting documentation of his condition, and he was 
provided additional examination to determine whether the 
Achilles tendonitis was productive of any functional or 
neurological impairment.  The veteran did not respond to the 
request for information, and the Board has proceeded on the 
basis of the evidence of record as there is no indication 
that there were additional records which could be obtained 
without the veterans cooperation.  The duty to assist is not 
a one-way street.  The veteran cannot passively wait when he 
may or should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 
(1991).  In regard to the examination and evaluation of the 
Achilles tendonitis, the results have been reported and 
commented on above, and no significant disability, functional 
or otherwise, associated with the Achilles tendonitis and 
supported by objective findings was demonstrated.


ORDER

An increased evaluation for bilateral Achilles tendonitis is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

